Citation Nr: 1125828	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  04-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for shin splints.

2.  Entitlement to service connection for a low back disorder, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 and from September 1988 to August 1993.    

In December 2009, the Board of Veterans' Appeals (Board) Board reopened a claim for service connection for a low back disorder and remanded the reopened claim, as well as a claim to reopen for service connection for shin splints, to the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) for additional development, to include providing the Veteran a letter in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006) and obtaining a VA nexus opinion.  A letter was sent to the Veteran in March 2010 in compliance with Kent and a VA examination with opinion was obtained in April 2010.

Based on the above, there has been substantial compliance with the December 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  The original claim of service connection for shin splints was denied by the Board in March 1997.   

2.  The evidence received subsequent to the March 1997 Board denial does not relate to the unsubstantiated fact indicating that the Veteran currently has shin splints due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for shin splints.  

3.  With resolution of the benefit of the doubt accorded to the Veteran, the Veteran's low back disorder is causally related to her service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision that denied service connection for shin splints is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for shin splints.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  

3.  The criteria for the establishment of service connection for a low back disorder on a secondary basis are approximated.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2002, prior to adjudication, which informed her of the requirements needed to reopen a claim for service connection and to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the February 2002 letter.  

The Veteran was informed in a June 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, a VCAA notification letter provided to the Veteran in March 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because shin splints were shown to be a temporary condition that resolved with treatment.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  Examination reports of the Veteran's back are of record, including in April 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of her claims, including at her RO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for shin splints, which she contends have been a problem since service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  
"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has shin splints that began in service.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131 (West 2002).  

The issue of service connection for shin splints was originally denied by a July 1994 rating decision because the Veteran's complaints of shin splints in service were temporary and not a chronic condition, which the Veteran timely appealed.  Service connection for shin splints was denied by the Board in March 1997.  The Veteran attempted to reopen her claim of service connection for shin splints in December 2001.  The claim was denied in a September 2002 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the March 1997 Board decision consisted of the Veteran's service records, a December 1994 VA examination report, a November 1994 RO hearing transcript, and an April 1995 VA Addendum opinion.   

The Veteran's service records reveal that she complained of shin splints in late October 1979; it was noted in July 1980 that she had shin splints while in basic training without trauma.  The assessment was chronic anterior compartment syndrome.  On her May 1993 medical history report, the Veteran complained of leg cramps.  Her lower extremities were normal on examination in May 1993.

The Veteran testified at her personal hearing at the RO in November 1994 that she had not had shin splints prior to service.

The Veteran reported on VA joint examination in November 1993 that she had shin splints since she was a child.  She complained on VA evaluation in December 1994 of occasional shin splints since boot camp in 1979.  Physical examination did not reveal any abnormality.  The assessment in December 1994 was history of shin splints, asymptomatic with normal examination.  According to an April 1995 Addendum, the Veteran's shin splints were not chronic and had more or less resolved.

Evidence received since March 1997 consists of VA and private treatment and examination reports dated from April 2001 to October 2010, a transcript of the Veteran's August 2003 RO hearing, September 2006 lay statement from the Veteran's sons, and written statements by and on behalf of the Veteran.  
The medical records added to the claims file since March 1997 involve other disabilities.  The impressions on VA evaluation in April 2010 included history of shin splints with improvement.  The examiner reported that the Veteran's shin splints had resolved.

The Veteran's testimony at her RO hearing in August 2003 is repetitive of her testimony in November 1994.  

The September 2006 lay statement from the Veteran's sons refers to pain in the Veteran's legs.

Although the evidence added to the claims file since March 1997 is "new" because it was not previously of record, it does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  The new medical evidence reveals that the Veteran's shin splints had resolved.  The Veteran's recent testimony is essentially the same as her November 1994 testimony and the September 2006 lay statement addresses about leg pain but does not note shin splints.  

Thus, the additional evidence received since the March 1997 Board decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has shin splints that began in service.  

Accordingly, the Board finds that the claim for service connection for shin splints is not reopened.


Service Connection Claim

The Veteran seeks service connection for a low back disorder, to include as secondary to her service-connected cervical residuals of Arnold-Chiari malformation.     

Having carefully considered the Veteran's contentions on her low back in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for secondary service connection for a low back disorder will be granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

The Veteran's service treatment records reveal that she complained of low back pain on several occasions in service, beginning in September 1991.  Mechanical low back pain was diagnosed in January 1992.  The Veteran complained on her May 1993 separation medical history report of recurrent back pain; physical examination in May 1993 was normal.

The Veteran complained on VA evaluation in December 1994 of low back pain beginning in 1991; the assessment was mechanical low back pain, asymptomatic.  According to an April 1995 Addendum, the Veteran's back disability had more or less resolved.

The Veteran testified at a personal hearing at the RO in November 1994 in support of her claim.

A June 2001 private MRI of the lumbar spine showed a L4-L5 disc protrusion with bilateral neural foraminal stenosis.

The Veteran testified at a personal hearing at the RO in August 2003 that her back pain is related to her neck disorder.

According to a December 2005 statement from a VA health care provider who had treated her for disabilities that included neck and back pain, it was feasible that the Chiari malformation and disc disease contributed to her chronic neck and back pain.

Also on file is a September 2006 lay statement from the Veteran's sons on her continued problems with pain, including back pain.

A VA musculoskeletal evaluation was conducted in January 2008.  The Veteran complained of headaches and neck pain that went down to her back.  The impression was of Chiari malformation, exacerbated by service.

According to an August 2009 Addendum, it was not possible to provide an opinion regarding the contribution of the Veteran's 2001 motor vehicle accident on the Veteran's current back, knee, and neck complaints because the records of the accident were not on file.

VA treatment records for May 2009 include the notation of complaints of neck, shoulder, and low back pain and the notation that the problem was likely service connected.

A February 2010 statement from Boutwell Chiropractic Group reveals that the Veteran was initially treated in June 2009 for complaints of neck pain with headaches, upper back pain radiating into her shoulders, and low back pain.  It was reported that the Veteran's lumbar spine and pelvis problems were directly related to her cervical spine problems.  According to this report, cervical injuries or involvement may subsequently manifest into the lower spine, as in the Veteran's case, and low back injuries often manifest into conditions which involve other areas of the spine.

A VA evaluation of the low back, with review of the claims file, was conducted in April 2010.  It was noted that X-rays of the lumbar spine showed mild spinal stenosis and an osteophyte at L4-L5.  The examiner did not find a connection between the Veteran's lower back and her Arnold-Chiari malformation.  The examiner noted that there was a possibility that the Veteran's lower back might have a connection with the 2001 automobile accident but that it was difficult to speculate.  Finally, the examiner noted that the Veteran's "...lower backache can be secondary to spinal stenosis which is independent with service connection or with auto accident."

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

There is medical evidence both for and against the claim for service connection for a low back disorder.  Although the VA examiner in April 2010, who had reviewed the claims files,  concluded that there was no connection between the Veteran's lower back disorder and her Arnold-Chiari malformation, the examiner did not provide a clear rationale for this opinion.  According to a December 2005 statement from a VA health care provider, it was feasible that the Chiari malformation and disc disease contributed to her chronic neck and back pain.  The February 2010 private opinion, from a chiropractic clinic that had treated the Veteran on more than one occasion, concluded that there was a causal connection between the Veteran's lumbar disorder and her service-connected cervical disability.

The medical evidence for and against the claim is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for a low back disorder as secondary to 
service-connected cervical disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As new and material evidence has not been received, service connection for shin splints is not reopened; the appeal is denied.

Service connection for a low back disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


